González, J.
¶42 (concurring) — I concur with the majority. I write separately, though, for several reasons. First, while I am sympathetic to the argument that a trial court should apply the Burnet v. Spokane Ambulance, 131 Wn.2d 484, 933 P.2d 1036 (1997), analysis before striking an expert declaration submitted in relation 4o summary judgment motions as a discovery sanction, that does not appear to be what happened here. Instead, the plaintiff untimely submitted an expert declaration, the defendant moved to strike it on the grounds of untimeliness, and the trial court granted the motion. It is highly questionable whether that is in fact a discovery sanction.
¶43 Second, I write separately to stress that while it is an abuse of discretion for the trial court to impose harsh discovery sanctions without finding the three Burnet fac*375tors, it is not per se reversible error. See Jones v. City of Seattle, 179 Wn.2d 322, 338, 360, 314 P.3d 380 (2013) (holding Burnet error can be harmless); see also Blair v. TA-Seattle E. No. 176, 171 Wn.2d 342, 351, 254 P.3d 797 (2011) (declining to do the Burnet analysis on appeal for the first time). Reversal is strong medicine and will not be administered when it is plain from the record that the error was harmless. See Jones, 179 Wn.2d at 360 (citing Holmes v. Raffo, 60 Wn.2d 421, 424, 374 P.2d 536 (1962)). Given, of course, that there is an independent ground to vacate the summary judgment order in this case, such an analysis would be extraneous. It will not be in many cases.
¶44 I concur with the majority that trial court decisions to strike untimely declarations submitted in relation to summary judgment are properly reviewed for abuse of discretion. I recognize our case law is split on this, but I conclude that whether to accept an untimely filed affidavit is the sort of case management decision best left in the trial court’s hands. See Pitzer v. Union Bank of Cal., 141 Wn.2d 539, 556, 9 P.3d 805 (2000). I also agree that the second declaration was sufficient to defeat summary judgment. With these observations, I concur with the majority.
Gordon McCloud and Yu, JJ., concur with González, J.